REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-16 are allowed.
Claims 1, 5 and 12 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose determining  that the first communication link has recovered from the failure; and upon the determination of the recovery from the failure, marking the IP packets of the IP flow with a second flag different from the first flag and transmitting the IP packets of the IP flow via the first communication interface providing access to the corresponding first communication link, and marking the IP packets of the at least one other IP flow with the second flag and transmitting the IP packets of the at least one other IP flow via the first communication interface providing access to the corresponding first communication link.
It is noted that the closest prior art, K et al. (US 20200169494, May 28, 2020) shows a network interface (Nl) and in the context of IP, an interface address is an IP address assigned to a Nl associated with a physical Nl, with another virtual interface, a Nl (physical or virtual) numbered (a Nl with an IP address(wherein IP flow with a flag)) is a specific type of virtual Nl (and IP address) used for management purposes; where such an IP address is referred to as the nodal address.
It is noted that the closest prior art, Li et al. (US 20170135014, May 11,2017) shows the convergence control layer has an interface to connect to a network layer (an 
However, K et al. and Li et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/